IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                April 26, 2016 Session

                 STATE OF TENNESSEE v. FELICIA JONES

                Appeal from the Criminal Court for Sullivan County
                   No. S63335    James F. Goodwin, Jr., Judge


                No. E2015-01101-CCA-R3-CD – Filed June 29, 2016


The Defendant, Felicia Jones, was arrested without a warrant for driving under the
influence (DUI) and possession of drug paraphernalia. The Defendant consented to a
bench trial in Sullivan County General Sessions Court and was found guilty of both
offenses. The Defendant then appealed to the Sullivan County Criminal Court. On
appeal, the Defendant filed a motion to dismiss the charges against her, arguing that the
affidavit of complaint filed after her arrest was void, that prosecution had never
commenced in this matter, and that the applicable statute of limitations had expired. The
trial court granted the Defendant‟s motion to dismiss, and the State now appeals. The
State contends that the fact that the affidavit of complaint was sworn before a notary
public rather than a qualified judicial officer was a mere technical defect that had “no
impact on validity.” Following our review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ROBERT L. HOLLOWAY, JR., JJ., joined.

Herbert H. Slatery III, Attorney General and Reporter; Nicholas W. Spangler, Assistant
Attorney General; Barry Staubus, District Attorney General; and Benjamin Rowe,
Assistant District Attorney General, for the appellant, State of Tennessee.

R. Wayne Culbertson, Kingsport, Tennessee, for the appellee, Felicia Jones.

                                       OPINION

                             FACTUAL BACKGROUND

       On June 27, 2013, Deputy Andrew Arrington of the Sullivan County Sheriff‟s
Office arrested the Defendant in the parking lot of “the Public Defender‟s Office” for
DUI and possession of drug paraphernalia. Later that day, Deputy Arrington filled out
and signed a form affidavit of complaint alleging the essential facts of the charged
offenses. Next to Deputy Arrington‟s signature was a line stating that the affidavit of
complaint had been “[s]worn and subscribed before” a “Judge/Clerk/Judicial
Commissioner.” That portion of the affidavit of complaint was signed by a notary public.

        Underneath the affidavit of complaint portion of the form was a second section
titled “Probable Cause Determination.” That section stated that there was probable cause
to believe that the offenses had been committed based upon the affidavit of complaint and
was signed by a general sessions judge on June 28, 2013. That portion of the form also
contained the following three options: (1) “defendant given citation or arrested without
warrant”; (2) “arrest warrant shall issue”; and (3) “criminal summons shall issue.” The
first option was checked on the form at issue.

       On January 15, 2014, the Defendant consented to a bench trial in Sullivan County
General Sessions Court and was found guilty of DUI and possession of drug
paraphernalia. The Defendant appealed to the Sullivan County Criminal Court. On
December 15, 2014, the Defendant filed a motion to dismiss alleging that the affidavit of
complaint was void, that the prosecution in this matter never commenced, and that the
applicable statute of limitations had expired.

       The trial court granted the motion to dismiss and found that the affidavit of
complaint was void because it had been sworn “before a notary public [instead of] a
magistrate or neutral and detached court clerk.” The trial court further found that “an
appeal of a general sessions case [was] not an enumerated mechanism for commencement
of prosecution pursuant to [Tennessee Code Annotated section] 40-2-104”; therefore,
prosecution against the Defendant was not commenced before the expiration of the
applicable statute of limitations. The State now appeals to this court.

                                       ANALYSIS

        The State contends that the trial court erred in granting the Defendant‟s motion to
dismiss. The State argues that the fact that the affidavit of complaint was sworn before a
notary public rather than a qualified judicial officer was a mere technical defect that had
“no impact on validity.” The State further argues that any error in the affidavit of
complaint was ultimately harmless because it “satisfied its notice function” and because a
general sessions judge later made a “probable cause determination” based upon the
affidavit of complaint. The State additionally argues that holding that the Defendant‟s
conviction in general sessions court did not commence prosecution or toll the statute of
limitations would encourage defendants “to lie in wait on a defective charging instrument
until the statute of limitations expire[d].” The Defendant responds that the “role of a
magistrate or duly authorized neutral and detached court clerk in assessing an [affidavit
                                            -2-
of complaint] . . . is not a merely technical, perfunctory, [or] ministerial function” that
can be dispensed with.

                                    I. Standard of Review

        The trial court‟s decision on the Defendant‟s motion to dismiss was based upon an
application of law to facts that were not in dispute. Because the issue presented for our
review is one of law, we review it de novo with no presumption of correctness given to
the trial court‟s holdings. State v. Sherman, 266 S.W.3d 395, 401 (Tenn. 2008).

                       II. Applicable Statutes and Procedural Rules

       An arrest warrant is statutorily defined as “an order, in writing, stating the
substance of the complaint, directed to a proper officer, signed by a magistrate, and
commanding the arrest of the defendant.” Tenn. Code Ann. § 40-6-201. The General
Assembly has also codified a form arrest warrant that meets this statutory definition. See
Tenn. Code Ann. § 40-6-207.

       Tennessee Code Annotated section 40-6-203(a) provides that “[u]pon information
made to any magistrate of the commission of a public offense, the magistrate shall
examine, on oath, the affiant or affiants, reduce the examination to writing, and cause the
examination to be signed by the person making it.” (Emphasis added). Additionally, the
“written examination shall set forth the facts stated by the affiant or affiants that establish
that there is probable cause to believe an offense has been committed and that the
defendant committed it.” Tenn. Code Ann. § 40-6-204.

       “If the magistrate is satisfied from the written examination that there is probable
cause to believe the offense complained of has been committed and that there is probable
cause to believe the defendant has committed it, then the magistrate shall issue an arrest
warrant.” Tenn. Code Ann. § 40-6-205(a) (emphases added). The General Assembly has
also provided that the examination of the affiant “does not have to take place in a face-to-
face meeting of the parties but may be conducted through the use of electronic audio-
visual equipment.” Tenn. Code Ann. § 40-6-203(b)(1).

      The Tennessee Rules of Criminal Procedure provide that when a person is arrested
without a warrant, she “shall be taken without unnecessary delay before the nearest
appropriate magistrate” and that “[a]n affidavit of complaint shall be filed promptly.”
Tenn. R. Crim. P. 5(a). Tennessee Rule of Criminal Procedure 3 defines an affidavit of
complaint as follows:

       [A] statement alleging that a person has committed an offense. It must:
              (a) be in writing;
                                              -3-
             (b) be made on oath before a magistrate or a neutral and detached
             court clerk authorized by Rule 4 to make a probable cause
             determination; and
             (c) allege the essential facts constituting the offense charged.

(Emphases added).

       The Advisory Commission Comment to Rule 3 states that the “rule governs what
must be done to secure the issuance of an arrest warrant,” emphasizes that “[t]he validity
of the warrant depends upon the making of a probable cause determination,” and warns
that “a warrant must never be issued as a mere ministerial act done simply upon
application.” The Advisory Commission Comment to Rule 3 further states that an
affidavit of complaint is so named “to further emphasize to the one issuing an arrest
warrant the necessity for first having in hand a detailed complaint reduced to writing and
sworn to.”

      Tennessee Rule of Criminal Procedure 4(a) provides as follows:

      If the affidavit of complaint and any supporting affidavits filed with it
      establish that there is probable cause to believe that an offense has been
      committed and that the defendant has committed it, the magistrate or clerk
      shall issue an arrest warrant to an officer authorized by law to execute it or
      shall issue a criminal summons for the appearance of the defendant.

(Emphasis added).

      Rule 4 further provides the following:

      The arrest warrant shall:
             (A) be signed by the magistrate or clerk;
             (B) contain the name of the defendant or, if this name is unknown,
             any name or description by which the defendant can be identified
             with reasonable certainty;
             (C) indicate the county in which the warrant is issued;
             (D) describe the offense charged in the affidavit of complaint; and
             (E) order that the defendant be arrested and brought before the
             nearest appropriate magistrate in the county of arrest.

Tenn. R. Crim. P. 4(c) (emphasis added).

      The Advisory Commission Comment to Rule 4 notes “that the affidavit of
complaint may be buttressed by additional affidavit(s) and that the magistrate or clerk
                                           -4-
may also examine under oath the complainant and any other witnesses.” In addressing
the issuance of an arrest warrant when the defendant has already been arrested without a
warrant, the Advisory Commission Comment to Rule 4 states as follows:

      The form of the arrest warrant, as set out in Rule 4(c)(1), makes no
      distinction between warrants issued for persons not yet arrested and those
      warrants issued for persons already arrested without a warrant. Such a
      warrant serves a dual function: first, as the authority for an arrest (where an
      arrest has not already been lawfully made) and, secondly, as a statement of
      the charge which the accused is called to answer. The commission did not
      recommend two separate warrant forms, one for use where the accused had
      not yet been arrested, and the second to merely state the charge against one
      already under arrest, because it is more utilitarian to have only the one
      form. The command to arrest is obviously surplusage where the warrant is
      directed against one already in custody; but a warrant in such cases still
      serves as the official charging instrument, issued after a judicial finding of
      probable cause, and gives notice of the charge which must be answered.

(Emphasis added).

                                   III. Arrest Warrant

        The trial court and both of the parties, until this point, have proceeded under the
assumption that the form affidavit of complaint constituted an arrest warrant. However,
our review of the record reveals that an arrest warrant was never issued in this case.
Tennessee Code Annotated section 40-6-205(a) provides that if a magistrate is satisfied
that there is probable cause “then the magistrate shall issue an arrest warrant.” (Emphasis
added). This court has previously held that an affidavit of complaint “is not, standing
alone, sufficient to provide formal notice of the offense charged” because “an arrest
warrant may or may not issue upon the affidavit of complaint.” State v. McCloud, 310
S.W.3d 851, 860 (Tenn. Crim. App. 2009).

        Our supreme court has held that Rule 5(a) “„clearly contemplates‟ that a person
arrested without a warrant will „be taken before a magistrate so that formal charges can
be lodged against them by the filing of an affidavit of complaint.‟” State v. Ferrante, 269
S.W.3d 908, 912 (Tenn. 2008) (quoting State v. Best, 614 S.W.2d 791, 795 (Tenn.
1981)). However, “[a]n affidavit of complaint is merely „a statement alleging that a
person has committed an offense.‟” McCloud, 310 S.W.3d at 860 (quoting Tenn. R.
Crim. P. 3). “[E]ven in cases of warrantless arrest, the arrest warrant issued upon the
affidavit of complaint rather than the affidavit of complaint itself „still serves as the
official charging instrument, issued after a judicial finding of probable cause, and gives

                                            -5-
notice of the charge which must be answered.‟” Id. (quoting Tenn. R. Crim. P. 4,
Advisory Comm‟n Cmt.).

       Here, the form affidavit of complaint did not conform to the requirements of an
arrest warrant. Chiefly, it did not contain an “order that the defendant be arrested and
brought before the nearest appropriate magistrate in the county of arrest.” Tenn. R. Crim.
P. 4(c)(1)(E). It appears that the form affidavit of complaint was drafted under the
mistaken belief that attaching a “probable cause determination” to the affidavit of
complaint was sufficient to commence prosecution for warrantless arrests. This is
evidenced by the fact that beneath the “probable cause determination,” options for an
arrest warrant or criminal summons to “issue” were listed but they were left unchecked in
favor of a notation that the defendant had been “arrested without warrant.”

       A panel of this court has recently held that a document titled “Uniform Citation”
was a valid arrest warrant. State v. Andrew Hall, No. E2014-01710-CCA-R3-CD, 2015
WL 6872661, at *2 (Tenn. Crim. App. Nov. 9, 2015), perm. app. denied (Tenn. Mar. 23,
2016). However, key to that decision was the fact that the “Uniform Citation” contained
the signature of the magistrate “commanding the arrest of [the] [d]efendant and that [the]
[d]efendant be brought before the nearest appropriate magistrate.” Id. Here, the affidavit
of complaint was initially signed by a notary public rather than a qualified judicial officer
and contained no order commanding the arrest of the Defendant.

       The Advisory Commission Comment to Rule 4 states that the “command to arrest
is obviously surplusage where the warrant is directed against one already in custody.”
However, the comment then immediately states that “a warrant in such cases still serves
as the official charging instrument, issued after a judicial finding of probable cause, and
gives notice of the charge which must be answered.” Tenn. R. Crim. P. 4, Advisory
Comm‟n Cmt. In fact, the comment makes clear that there is only one form of arrest
warrant in Tennessee regardless of whether it is issued pre- or post-arrest. Id. Both
Tennessee Code Annotated section 40-6-201 and Rule 4(c) state that an arrest warrant
must order the arrest of the defendant. Accordingly, we conclude that the form affidavit
of complaint did not substitute for a valid arrest warrant; therefore, prosecution of the
Defendant did not commence on either June 27 or 28, 2013.

                                 IV. Affidavit of Complaint

       Because the trial court and both of the parties focused on the issue of whether the
affidavit of complaint was void, we will address this issue despite our holding that an
arrest warrant was not issued. Tennessee Code Annotated section 40-6-203(a) states that
“the magistrate shall examine, on oath, the affiant or affiants, reduce the examination to
writing, and cause the examination to be signed by the person making it.” (Emphasis
added). Similarly, Tennessee Rule of Criminal Procedure 3 provides that an affidavit of
                                             -6-
complaint must “be made on oath before a magistrate or a neutral and detached court
clerk authorized by Rule 4 to make a probable cause determination.” (Emphasis added).
Likewise, this court has previously stated that “[a] magistrate or court clerk shall issue a
valid arrest warrant upon the filing of a written affidavit of complaint made upon oath
before him or another magistrate or neutral and detached court clerk capable of
determining probable cause.” State v. Brutis, 664 S.W.2d 305, 308 (Tenn. Crim. App.
1983) (emphasis added).

        It is clear that Deputy Arrington‟s signing of the affidavit of complaint before a
notary public rather than a qualified judicial officer did not meet the requirements of
section 40-6-203(a) and Rule 3. The State concedes this point. However, the State
argues that this was a mere technical defect that had “no impact on validity.” Chiefly, the
State relies upon our supreme court‟s holding in State v. Keith, 978 S.W.2d 861, 869
(Tenn. 1998), that, with respect to the issuance of a search warrant, “a jurat—a written
certificate of the issuing judge attesting that the affiant executed the affidavit under
oath”—was not “an essential prerequisite to a valid affidavit so long as proof is offered to
establish that the affidavit was properly sworn.” (Emphases added). However, Keith is
not applicable here because, as the State has conceded, the affidavit of complaint was not
properly sworn.

       The State also asserts that this court has previously stated that “a defect in
probable cause proceedings such as the procurement of an arrest warrant has „no
consequence in the law unless the defendant is prejudiced by it.‟” State v. Donnie Joe
Hensley, No. E2005-01444-CCA-R3-CD, 2006 WL 2252736, at *8 (Tenn. Crim. App.
Aug. 7, 2006) (quoting State v. Campbell, 641 S.W.2d 890, 893 (Tenn. 1982)).
However, the State‟s use of this quotation ignores the context with which it appeared in
Hensley. The defendant in Hensley had alleged an error in the juvenile court‟s transfer
order of his case to criminal court, but this court held that any defect was cured “by the
grand jury‟s determination of probable cause and return of an indictment.” Id. The
quotation used by the State is made in a larger discussion of the rule that an original
“probable cause proceeding[] such as the procurement of an arrest warrant” can be cured
by a subsequent valid indictment or presentment. Id. That is not the case here.

       Contrary to the State‟s argument, this court has held that if an arrest “warrant does
not meet procedural and constitutional requirements, it is invalid.” State v. Wilson, 6
S.W.3d 504, 507 (Tenn. Crim. App. 1998) (emphasis added); see also Ferrante, 269
S.W.3d at 909-10 (concluding that an affidavit of complaint was void despite the fact that
a general sessions judge “read the affidavit of complaint and determined that it
sufficiently stated probable cause” at the defendant‟s arraignment the day after the
affidavit of complaint was drafted). The affidavit of complaint was a necessary
prerequisite for a valid arrest warrant, and it did not meet all of the procedural

                                            -7-
requirements. Thus, the affidavit of complaint was invalid and so would be any arrest
warrant issued pursuant to it.

       At oral argument, the State argued that this court should view “the defect” in the
affidavit of complaint as one of a technical and “non-constitutional nature” which did not
warrant dismissal because the Defendant could not show that she was prejudiced by the
State‟s failure to comply with the requirements of section 40-6-203(a) and Rule 3. To
support this argument, the State relies on federal authority.

       Federal Rule of Criminal Procedure 3 is similar to the Tennessee rule in that it
defines the federal version of an affidavit of complaint as “a written statement of the
essential facts constituting the offense charged” which “must be made under oath before
a magistrate judge or, if none is reasonably available, before a state or local judicial
officer.” (Emphasis added). Federal courts have long held that “[a] notary public is not
competent to act” in place of a magistrate judge or other qualified judicial officer.
Charles Alan Wright et al., 1 Federal Practice and Procedure § 42 (4th ed. 2016) (citing
Brown v. Duggan, 329 F. Supp. 207, 209 (W. D. Penn. 1971) (concerning a state prisoner
seeking issuance of an arrest warrant for “his former defense attorney”); Pugach v. Klein,
193 F. Supp. 630, 638-39 (S.D.N.Y. 1961) (concerning a state prisoner seeking issuance
of arrest warrants for a police officer, state prosecutor, and state judge); United States ex
rel. Spader v. Wilentz, 25 F.R.D. 492, 494 (D.N.J. 1960) (concerning a state prisoner
seeking issuance of an arrest warrant for a state prosecutor), aff‟d, 280 F.2d 422 (3rd Cir.
1960), cert. denied, 364 U.S. 875 (1960)).

        To support its argument that failure to comply with the applicable statutory and
procedural requirements for an affidavit of complaint in this case constituted harmless
error, the State cites the following passage from an opinion by the United States Court of
Appeals for the District of Columbia Circuit:

       Where an arrest is made without a warrant, and the complaint1 is therefore
       sworn after the arrest, it serves no such important function; “since the
       complaint at that state (i.e. post-arrest) serves no practical purpose, its
       preparation and filing is usually a matter of pro forma routine.” [Federal
       Rule of Criminal Procedure] 3 does not by its terms allow post-arrest
       complaints to be sworn before other than judicial officers. Thus we must
       take it that the rule was not literally complied with by the procedure
       followed here. However, the minimal function of the complaint as filed

1
 “Complaint” is the term used in the Federal Rules of Criminal Procedure equivalent to the Tennessee
Rules of Criminal Procedure‟s term “affidavit of complaint.” See Tenn. R. Crim. P. 3, Advisory Comm‟n
Cmt. (describing the Advisory Commission‟s reasoning in selecting the term “affidavit of complaint”
over the term “complaint”).
                                                -8-
       after arrest leaves us unable to discern any prejudice to appellants from this
       procedure. The case would, of course, be very different if a pre-arrest
       complaint, upon which an arrest warrant was to be based, was not sworn in
       accordance with the requirements of Rule 3.

Gaither v. United States, 413 F.2d 1061, 1076 (D.C. Cir. 1969) (footnote added) (internal
citation and footnote omitted).

       We are not persuaded by the State‟s argument. “An indictment or information is
the pleading by which the United States initiates the formal charge against the accused”
in the vast majority of federal criminal cases. Wright et al., 1 Federal Practice and
Procedure § 121. Conversely, “[a] complaint is the typical way for a criminal proceeding
to be instituted in federal court” with “[i]ts main function [being] to serve as the basis for
an application for an arrest warrant.” Wright et al., 1 Federal Practice and Procedure §
41. Unlike an affidavit of complaint under Tennessee law, “[w]hen an arrest is made
without a warrant a complaint still must be filed, although its function is slightly
different.” Id. In that situation, a complaint is used to establish probable cause “so that a
neutral magistrate can ensure that there are adequate grounds for the detention” of the
defendant. Id. However, “[n]o complaint is needed . . . if a more formal determination
of probable cause,” such as an indictment or information, “is made first.” Id.

       Tennessee law mandates that an arrest warrant be issued regardless of whether the
affidavit of complaint was filed pre- or post-arrest. See Tenn. Code Ann. § 40-6-205(a);
Tenn. R. Crim. P. 4(a). The federal rules do not contemplate the issuance of a post-arrest
warrant. See Wright et al., 1 Federal Practice and Procedure § 58 (noting that “[a]
warrantless arrest means that the probable cause determination has only been made by the
officer in the field” and that to “ensure judicial oversight” “the defendant must be brought
before a magistrate judge for an initial appearance,” and “[t]he government must then
„promptly‟ file a complaint in the district where the crime occurred that demonstrates
probable cause”). Under Tennessee law, the issuance of an arrest warrant after a
warrantless arrest serves as “the official charging instrument” against the defendant.
Tenn. R. Crim. P. 4, Advisory Comm‟n Cmt. As such, the issuance of an arrest warrant
after a warrantless arrest in this jurisdiction is more than a mere “matter of pro forma
routine.”

        Furthermore, the case relied upon by the State was decided prior to 1972. In 1972,
Federal Rule of Criminal Procedure 5(a) was amended to require a complaint filed after a
warrantless arrest “be one „satisfying the probable cause requirements of Rule 4(a).‟”
Wright et al., 1 Federal Practice and Procedure § 71 n.19. Prior to 1972, “the
requirement of a complaint after a warrantless arrest was considered a jurisdictional
requirement only and the complaint rarely showed probable cause on its face.” Id. In
light of the fact that Gaither was decided at a time when the federal rules did not require a
                                             -9-
complaint filed after a warrantless arrest to show probable cause, we do not find it
persuasive. Accordingly, we decline to rescind our prior holding that if an arrest
“warrant does not meet procedural and constitutional requirements, it is invalid.”
Wilson, 6 S.W.3d at 507 (emphasis added).

                                 V. Statute of Limitations

       As applicable here, “all prosecutions for misdemeanors shall be commenced
within the twelve (12) months after the offense has been committed.” Tenn. Code Ann. §
40-2-102(a). Tennessee Code Annotated section 40-2-104 provides as follows:

      A prosecution is commenced, within the meaning of this chapter, by
      finding an indictment or presentment, the issuing of a warrant, the issuing
      of a juvenile petition alleging a delinquent act, binding over the offender,
      by the filing of an information . . ., or by making an appearance in person or
      through counsel in general sessions or any municipal court for the purpose
      of continuing the matter or any other appearance in either court for any
      purpose involving the offense.

In granting the Defendant‟s motion to dismiss, the trial court concluded that an appeal
from general sessions court was not one of the enumerated methods of commencing
prosecution.

        The State, citing the “commencement-by-appearance language” of section 40-2-
104, argues that the Defendant‟s bench trial commenced prosecution because she did not
challenge the affidavit of complaint. The State argues that requiring the defendant to
raise a challenge to the arrest warrant in general sessions court rather than on appeal to
criminal or circuit court “would not impose any risk of forfeiting challenge to a defective
charging instrument” but “would simply oblige the accused to identify any defect and
give the State reasonable opportunity to cure.” The State argues that to hold otherwise
would enable defendants “to lie in wait on a defective charging instrument until the
statute of limitations expires.”

       “A lawful accusation is an essential jurisdictional element of a criminal trial,
without which there can be no valid prosecution.” Ferrante, 269 S.W3d at 914 (quoting
State v. Morgan, 598 S.W.2d 796, 797 (Tenn. Crim. App. 1979)) (internal quotation
marks omitted). This court has previously held that “[a] void warrant invalidates all
subsequent proceedings emanating from the warrant” and that “[n]o valid conviction can
occur if the charging instrument is void.” Wilson, 6 S.W.3d at 507. Furthermore, our
supreme court has held that when an affidavit of complaint is void, a defendant “has not
been charged with any offense”; therefore, her appearance in general sessions court

                                           -10-
would “not serve as a commencement of the prosecution for purposes of tolling the
statute of limitations.” Ferrante, 269 S.W3d at 915.

        As we have previously stated, no arrest warrant was issued in this case, and the
affidavit of complaint which purported to be the charging instrument was void.
Therefore, the form affidavit of complaint “did not . . . serve to charge the Defendant
with any offense.” Ferrante, 269 S.W3d at 915. Accordingly, the Sullivan County
General Sessions Court did not have jurisdiction to convict the Defendant of the offenses
because the Defendant had not been charged with any offenses at the time of the bench
trial. Nor did her appearance in general sessions court serve to commence prosecution
against her even though she did not raise the issue of the lack of any charging instrument
in that court.

        We strongly disagree with the State‟s argument that a criminal defendant has an
obligation to inform the prosecution, who would be seeking to convict that individual of a
criminal offense using the full force and power of the government, of any defects in the
charging instrument so that the State may cure the defect before the statute of limitations
expires. We do not think that it is too much to ask of prosecutors that they ensure that the
prosecution of a defendant has been properly commenced within the applicable statute of
limitations. This is especially true in light of the fact that the State has “a number of
options at its disposal” to cure a defective arrest warrant or affidavit of complaint.
Wilson, 6 S.W.3d at 507 (noting that the State can dismiss a defective warrant and
reinstitute proceedings against a defendant through “re-arrest, indictment, or
presentment”). Accordingly, we conclude that the State failed to commence prosecution
against the Defendant within the applicable statute of limitations and affirm the trial
court‟s grant of the Defendant‟s motion to dismiss.

                                     CONCLUSION

        Upon consideration of the foregoing and the record as a whole, the judgments of
the trial court are affirmed.



                                                   _________________________________
                                                   D. KELLY THOMAS, JR., JUDGE




                                            -11-